Title: To George Washington from James Hill, 23 July 1773
From: Hill, James
To: Washington, George



Sir
Yorke County 23d July 1773

when your letter came down I was at the Eastenshore to make Inquirey about the Tobo to know if it was Carried on board the ship As I never Coud hear & when I got over found it was, & Never has been right well Since for I was Catchd in a squall & being much afrighted & Sea Sick withall have not yet recoverd; The Tobo was Brought on board the 3d of this month As soon as I returnd Capt. Peterson was ready to give me the Bills of Lading & was to Sail the first fair wind there was 90 Hhds in all with yours with that one for the Rent in Hanover The crop of corne on the Eastenshore is Tollerable Likely & there oats but Midling the overseer sowd 120 Bushels but they had Great waist in the Mowing please to let me know if you want all that is made for yr own Use & Whether any must be disposed off I intended

to removed old biggs & put Mr Tandey over there—but the old Man begs to continue he is very Carefull but I think I coud have more made by makg wheat then he makes by makg oats but he thinks not & Petisions as he has been so long in the Estate that you woud let him Still continue & I have posponed turng him of till I consult you he has five Negroes wth a young suckg one & 3 Horses wth a mare & colt which he says he finds the Hole out of His share & insists they are no expence to the Estate & appears to be Vastly carefull of what he has under his care otherways tho. think I coud have more maid then he makes for I dont think his conduct is quite so good as some others I coud chuse provided you insist to make the most I can he must go off unless you are a mind to endulge the old man as an old Slave in the Estate.
respectg that suit on the Easten shore I realy did not know in what manner to order it tho. Colo. Pendleton advises me to bring Suit in County Court & upon an appeal we may come at much sooner then to sew [sue] to the Genl cot & I was at a loss to know in what manner to order the Suit but at last thought sew him for a trespass tho. there is three or four old Standers that will sware hard agst us, & thought it might be Easyly determind if I coud find how old Colo. Custiss land was bounded if it was Purchased or Patented for that is all the young man Claims by is what them three old Standers has to say—& if you can inform me whether any Part was Purchased & where I must Serch for the deed suppose it must be Enterd upon record I had a notion of Serchg the record but thought I woud write to you first I saw one old Custis Kendall who says old Colo. Custis was his Uncle & that he will sware his Uncle has had the Land in his Possession 40 years & had not left him but a Little while before I heard from Another Person that he had Said that it was the young mans Property that I am put to it to know how to Act as I look upon it they have taken Possesion in this way that we may shew our Title & to be at no Expence him self; Tho. at all Events have instructed Biggs to sew him for a Tresspass but it is Possable You can inform me how to Carry it on for that is the only Plea I have is havg Possion on it for a Considerable time some Says the Colo. Purchasd part of the Tract of one Willett who is the Person this young man Claims from; by marrying some of The Family which if the Colo. Purchased any Land of this Willett The deed will inform us how it was bounded the Man that now Claims it is

named Southy Nelson & fixt a Ten[amen]t much to the Prejiduce of our Plantation for he Keeps a tipling house at the Gate where there is a Company frequently leavg open the gates & by all acct Purchases corne of Negroes & Every other thing that he lives on.
I once thought I should have had the pleasure of Writeing to you that I had as Likely a Prospect as coud have Possably been Expected from so poor a Piece of Earth at my Plantation where I live but it is Very far from it now for we have not had as much rain as to wet the Earth one Inch for 7 or 8 Weeks which make Every thing Look very Shockingly they have been more seasonable up the Country—Yr Mourng was Sent by the Post Which I hope got Safe to hand I was much put to it to Get the Post to undertake, for our fellow Billey who is the only one that coud agone & he has been down with the measles & a Violent Lax & Vometing that follow it which have carried A Number of People off Abt us he is now very Ill & have not yet employd a Docter for they Have had bad success to those where they have been imployd tho. Shant Trust to my Judgmt in case it shoud have a change for the worse[.] If you have not sent Your Memo. Home I have thought Proper to mention our being in Great want of Salt &c. Cant get any under 2/ ⅌ Bushl & want to advise with you if it woud not come Cheaper to import Salt as all the Plantations are in want of Bags to send for Sacks of Salt Except your Plantation I was obliged to purchase Bags in Town & for one of the others I have made Use of some of the Rolls as it was very Good & provided we had aplenty should have Supplyd more with the same which I think will answer very well as we Generally go to mill in Carts—As soon as the Merchants brake up I shall go up to see about that suit in New Kent I had A Mans Depposition to take before I orderd A suit that Mr Dandridge Might perrsue it which I have been much Put to it to get & cant tell whether it is done yet I left instructions with one of the overseers to get it & give it to Mr Dandridge when I was up Last which was the begining of Harvest I dont at this time recollect any thing more. But remn your Mo. Hble Servt

James Hill

